DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two chambers operating sequentially as a desorber and a cooling apparatus and an adsorber” as shown in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation wherein "a single chamber operating alternately as a desorber and a cooling apparatus" renders the claim indefinite. It is unclear how the single chamber relates to the previously sited claim limitation wherein “at least one chamber containing an adsorbent with a mixer where heating and cooling and adsorption of the adsorbent occur at different times”. Is the single chamber part of the at least one chamber group or entirely different chamber? If the chambers are the same, then it is unclear how the functionality of the chambers are related. 
Claim 25 recites the limitation wherein "at least two chambers operating sequentially as a desorber and a cooling apparatus and an adsorber” renders the claim indefinite. It is unclear how the at least two chambers relates to the previously sited claim limitation of “at least one chamber containing an adsorbent with a mixer where heating and cooling and adsorption of the adsorbent occur at different times”. Is the single chamber part of the at least one chamber group or entirely different chamber? If the chambers are the same, then it is unclear how the functionality of the chambers are related. 
Claim 28 recites the limitation "the adsorbent" in line 4 lacks antecedent basis.
Claims 29-32 depends from an independent claim and therefore inherit the 35 U.S.C. 112(b) deficiencies of its parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka Koji et al. (JPH08159597A).
In regard to claim 20, Koji teaches an adsorption-based heat pump comprising:
a condenser (12) to liquefy a refrigerant (¶ 0010; fig. 1, 4);
an evaporator (15) for evaporative cooling (¶ 0010; fig. 1, 4);
at least one chamber (16) containing an adsorbent (S) with a mixer (screw conveyor 22) where heating and cooling and adsorption of the adsorbent occur at different times (See ¶ 0010, 0012-0013, 0019-0026). Note: that heating and cooling and adsorption of the adsorbent is taught by Koji as shown above, and the user could simply do this processes at any desired time and the apparatus of Koji is capable of doing that. In addition, fluid is flowing in the apparatus through each individual components (e.g., condenser, evaporator, adsorber…etc.) at different times. 

In regard to claim 21, Koji teaches the adsorption-based heat pump of claim 20 further comprising a single chamber operating alternately as a desorber and a cooling apparatus (See at least ¶ 0010, 0013, 0028, 0036).
In regard to claim 22, Koji teaches the adsorption-based heat pump of claim 20, wherein the adsorbent is a powder (See at least ¶ 0020).
In regard to claim 23, Koji teaches the adsorption-based heat pump of claim 20, wherein the adsorbent is a nano-porous material (See at least ¶ 0020). Note: Zeolites are nano-porous crystal forms of aluminosilicate oxides that are widely used in catalysis and adsorption. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka Koji et al. (JPH08159597A) in view of Mansbe Toshio et al. (JP2012021712A).
In regard to claim 24, Koji teaches the adsorption-based heat pump of claim 20, wherein Koji teaches an adsorption-based heat pump 11 is formed by sequentially connecting in a closed loop a condenser 12, a receiver 13, a pump 14, an evaporator 15 and an absorber or desorber (chamber 16). The evaporator 15 is connected to the refrigerant adsorber 34 of the absorber and desorber 16 via a suction passage 18, and the condenser 12 is connected to a refrigerant desorber 33 via a discharge passage 19, but does not explicitly teach a first valve between the chamber and the condenser and a second valve between the chamber and the evaporator.
However, Toshio teaches an adsorption heat pump 10 includes an evaporator 11, a condenser 12, and adsorbent heat exchangers 13 and 14. The evaporator 11 and the adsorbent heat exchangers 13 and 14 are connected via valves 15a and 15b, respectively. The condenser 12 and the adsorbent heat exchanger 13 and 14 are connected via valves 16a and 16b, respectively (See Toshio fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the adsorption-based heat pump of Koji by employing valves between the chamber and the condenser and between the chamber and the evaporator, based on the teaching of Toshio since it has been shown that combining prior art elements to yield predictable results is obvious whereby employing valves would help the adsorption-based heat pump of Koji in order to control the fluid flow between the condenser/evaporator and adsorber/desorber within the chamber. 
In regard to claim 25, Koji teaches the adsorption-based heat pump of claim 20, wherein Koji teaches further an adsorption-based heat pump comprising a chamber operating as a desorber, adsorber and a cooling apparatus, but does not explicitly teach at least two chambers operating sequentially as a desorber and a cooling apparatus and an adsorber.
However, Toshio teaches adsorption heat pump 10 includes an evaporator 11, a condenser 12, and adsorbent heat exchangers 13 and 14. The evaporator 11 and the adsorbent heat exchangers 13 and 14 are connected via valves 15a and 15b, respectively. The condenser 12 and the adsorbent heat exchanger 13 and 14 are connected via valves 16a and 16b, respectively (See fig. 1, See also valves 47a, 47b, 48a, and 48b as shown in fig. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the adsorption-based heat pump of Koji by employing valves between , based on the teaching of Toshio since it has been shown that combining prior art elements to yield predictable results is obvious whereby the adsorption-based heat pump of Koji to have two chambers operating sequentially in order to provide adsorption stage and desorption stage that are reversed alternately between the adsorption columns without any heat loss to perform refrigerating operation continuously.

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka Koji et al. (JPH08159597A) in view of Braunschweig et al. (US 20130239595 A1).
In regard to claim 26, Koji teaches the adsorption-based heat pump of claim 20, but does not explicitly teach the evaporator and condenser are operating at different pressures.
However, Braunschweig teaches an adsorption refrigeration machine comprises at least one adsorber/desorber unit, an evaporator, a condenser and/or a combined evaporator/condenser unit, wherein between different components of the adsorption refrigeration system while maintaining a pressure difference that fluctuates in accordance with the operating conditions (See at least ¶ 0007). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the adsorption-based heat pump of Koji by operating the evaporator and condenser at different pressures, based on the teaching of Braunschweig since it has been shown that combining prior art elements to yield predictable results is obvious whereby operating the devise at different pressure would help the device of Koji in order to ensure a continuous flow of the fluid in the system and the circulation be maintained in the system.

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka Koji et al. (JPH08159597A) in view of Ng et al. (US 8,535,486 B2). 
In regard to claim 27, Koji teaches an adsorption-based heat pump as shown in claim 20, but does not explicitly teach a method of water desalination comprising: receiving salt water; evaporating the water to remove salt using the adsorption-based heat pump.
However, using adsorption-based heat pump for water desalination is well known in the art as taught by Ng, wherein Ng teaches an apparatus and method for desalination, wherein fig. 1 of Ng shows a desalination system 5, wherein the process involves the evaporation of saline water, which is subsequently condensed within a condenser to provide desalinated water. The process involves the evaporator 10 having a supply of saline water subjected to a relatively low temperature environment for instance in the range 5ºC to 40ºC. Water vapor is directed to an array of adsorbent beds 25 arranged in reaction bed towers 15a and 15b. The adsorbent beds adsorb the water vapor using an adsorbent material, for instance, a silica gel is used to enhance the adsorption, the adsorbent beds include heat exchangers subject to the circulation of a coolant (See at least col. 3, lines 36-50). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to use the adsorption-based heat pump of Koji for water desalination, based on the teaching of Ng, as a routine skill in the art, for a purpose of providing fresh water by removing salt and impurities from seawater.

Claim(s) 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka Koji JPH08159597A in view of Mansbe Toshio et al. (JP2012021712A).
In regard to claim 28, Koji teaches an adsorption-based heat pump comprising:
a condenser (12) to liquefy a refrigerant (¶ 0010, 0019-0020; fig. 1, 4);
an evaporator (15) for evaporative cooling (¶ 0010, 0019-0020; fig. 1, 4);
a chamber (16) containing the adsorbent (S), a mixer (screw conveyor 22) disposed within the chamber, where heating and cooling and adsorption of the adsorbent occur at different times within the chamber (See at least ¶ 0010, 0012-0013, 0019-0026). Note: that heating and cooling and adsorption of the adsorbent is taught by Koji as shown above, and the user could simply do this processes at any desired time and the apparatus of Koji is capable of doing that. In addition, fluid is flowing in the apparatus through each individual components (e.g., condenser, evaporator, adsorber…etc.) at different times. 
Koji teaches an adsorption-based heat pump 11 is formed by sequentially connecting in a closed loop a condenser 12, a receiver 13, a pump 14, an evaporator 15 and an absorber or desorber (chamber 16). The evaporator 15 is connected to the refrigerant adsorber 34 of the absorber and desorber 16 via a suction passage 18, and the condenser 12 is connected to a refrigerant desorber 33 via a discharge passage 19, but does not explicitly teach a first valve between the chamber and the condenser and a second valve between the chamber and the evaporator.
However, Toshio teaches an adsorption heat pump 10 includes an evaporator 11, a condenser 12, and adsorbent heat exchangers 13 and 14. The evaporator 11 and the adsorbent heat exchangers 13 and 14 are connected via valves 15a and 15b, respectively. The condenser 12 and the adsorbent heat exchanger 13 and 14 are connected via valves 16a and 16b, respectively (See fig. 1, See also valves 47a, 47b, 48a, and 48b as shown in fig. 2). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the adsorption-based heat pump of Koji by employing valves between the chamber and the condenser and between the chamber and the evaporator, based on the teaching of Toshio since it has been shown that combining prior art elements to yield predictable results is obvious whereby employing valves would help the adsorption-based heat pump of Koji in order to control the fluid flow between the condenser/evaporator and adsorber/desorber within the chamber. 
In regard to claim 29, Koji teaches the adsorption-based heat pump of claim 28, wherein the chamber comprises a fluid inlet (29/31) and a fluid outlet (30/32) for a heat-exchanging fluid (See ¶ 0024; fig. 1, 4).
In regard to claim 30, Koji teaches the adsorption-based heat pump of claim 28, wherein the adsorbent is a powder (See at least ¶ 0020).
In regard to claim 31, Koji teaches the adsorption-based heat pump of claim 28, wherein the adsorbent is a nano-porous material (See at least ¶ 0020). Note: Zeolites are nano-porous crystal forms of aluminosilicate oxides that are widely used in catalysis and adsorption.

Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Koji and Toshio as applied to claim 28 above, and further in view of Ng et al. (US 8,535,486 B2).
In regard to claim 32, Koji teaches an adsorption-based heat pump as shown in claim 28, but does not explicitly teach a method of water desalination comprising: receiving salt water; evaporating the water to remove salt using the adsorption-based heat pump.
However, using adsorption-based heat pump for water desalination is well known in the art as taught by Ng, wherein Ng teaches an apparatus and method for desalination, wherein fig. 1 of Ng  1 shows a desalination system 5, wherein the process involves the evaporation of saline water, which is subsequently condensed within a condenser to provide desalinated water. The process involves the evaporator 10 having a supply of saline water subjected to a relatively low temperature environment for instance in the range 5ºC to 40ºC. Water vapor is directed to an array of adsorbent beds 25 arranged in reaction bed towers 15a and 15b. The adsorbent beds adsorb the water vapor using an adsorbent material, for instance, a silica gel is used to enhance the adsorption, the adsorbent beds include heat exchangers subject to the circulation of a coolant (See at least col. 3, lines 36-50). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to use the adsorption-based heat pump of Koji for water desalination, based on the teaching of Ng, as a routine skill in the art, for a purpose of providing fresh water by removing salt and impurities from seawater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763